Case 1:18-cv-00195-DLH-CRH Document 107-1 Filed 04/23/20 Page 1 of 7




              EXHIBIT 1




                                                                App. 001
                           Case 1:18-cv-00195-DLH-CRH Document 107-1 Filed 04/23/20 Page 2 of 7
                                                                                                                                                                                  A L E
                                                                                                                                                                             E




                                                                                                                                                                        S




                                                                                                                                                                                          D
                                                                                                                                                                         D




                                                                                                                                                                                          Y
                                                                                                                                                                             OC           F
                                                                                                                                                                                  VERI


           XTO--Affidavit ISO StarStone MSJ Response Kuhn.pdf

            DocVerify ID:                     3E46C52C-A167-447F-B13A-73F39AEFD64B
            Created:                          April 21, 2020 15:59:07 -8:00
            Pages:                            5
            Remote Notary:                    Yes / State: TX


           This document is a DocVerify VeriVaulted protected version of the document named above. It was created by a notary or on the behalf of a
           notary, and it is also a DocVerify E-Sign document, which means this document was created for the purposes of Electronic Signatures and/or
           Electronic Notary. Tampered or altered documents can be easily verified and validated with the DocVerify veriCheck system. This remote online
           notarization involved the use of communication technology.

           Go to www.docverify.com at any time to verify or validate the authenticity and integrity of this or any other DocVerify VeriVaulted document.




           E-Signature Summary

           E-Signature 1: Jeff kuhn (J)
           April 21, 2020 16:05:16 -8:00 [7D3EBCE8C870] [73.77.13.95]
           jskuhn1@comcast.net (Principal) (Personally Known)
           E-Signature Notary: Tiffany Thrasher (TNT)
           April 21, 2020 16:05:16 -8:00 [723BC1B6B44B] [165.97.32.2]
           tiffany.thrasher@haynesboone.com
           I, Tiffany Thrasher, did witness the participants named above electronically
           sign this document.




DocVerify documents cannot be altered or tampered with in any way once they are protected by the DocVerify VeriVault System. Best viewed with Adobe Reader or Adobe Acrobat.
All visible electronic signatures contained in this document are symbolic representations of the persons signature, and not intended to be an accurate depiction of the persons actual signature
as defined by various Acts and/or Laws.


                                                                                                                                                             App. 002
DocVerify ID: 3E46C52C-A167-447F-B13A-73F39AEFD64B
                                                                                                                      Generated Cover Page    73F39AEFD64B
www.docverify.com
                                                                                                                Case 1:18-cv-00195-DLH-CRH Document 107-1 Filed 04/23/20 Page 3 of 7




                                                                                                                                            IN THE UNITED STATES DISTRICT COURT
                                                                                                                                             FOR THE DISTRICT OF NORTH DAKOTA
                                                                                                                                                     WESTERN DIVISION

                                                                                                         BERKLEY NATIONAL INSURANCE                          §
                                                                                                         COMPANY,                                            §
                                                                                                                                                             §
                                                                                                                  Plaintiff,                                 §
                                                                                                                                                             §
                                                                                                         v.                                                  §         C.A. NO. 1:18-CV-00195
                                                                                                                                                             §
                                                                                                         XTO ENERGY, INC.                                    §
                                                                                                                                                             §
                                                                                                                    Defendant, Counter-Plaintiff and         §
                                                                                                                    Third-Party Plaintiff,                   §
                                                                                                                                                             §
                                                                                                         v.                                                  §
                                                                                                                                                             §
                                                                                                         COMMERCE AND INDUSTRY                               §
                                                                                                         INSURANCE COMPANY, TORUS                            §
                                                                                                         NATIONAL INSURANCE COMPANY                          §
                                                                                                         n/k/a STARSTONE NATIONAL                            §
                                                                                                         INSURANCE COMPANY, and SENECA                       §
                                                                                                         SPECIALTY INSURANCE COMPANY,                        §
                                                                                                                                                             §
                                                                                                                    Third-Party Defendants.                  §


                                                                                                                                                 AFFIDAVIT OF JEFF KUHN

                                                                                                         Jeff Kuhn, being duly sworn, upon oath states as follows:
3E46C52C-A167-447F-B13A-73F39AEFD64B --- 2020/04/21 15:59:07 -8:00 --- Remote Notary




                                                                                                                    1.         My name is Jeff Kuhn. I am over twenty-one years of age, have never been

                                                                                                         convicted of a felony, and am fully competent to testify to the matters set forth in this affidavit.

                                                                                                         The facts contained in this affidavit are based on my personal knowledge, and are true and correct.

                                                                                                         I am Senior Counsel for Exxon Mobil Corporation. I manage litigation, including the litigation

                                                                                                         described in this Affidavit, for Exxon Mobil Corporation including its subsidiary XTO Energy,

                                                                                                         Inc. (“XTO”).

                                                                                                                    2.         XTO, among others, was named a defendant in two lawsuits that resulted from an

                                                                                                         explosion and fire that occurred at an oil and gas well known as the Ryan Well: Mary Stassinos


                                                                                                         4818-6193-7338 v.3
                                                                                                                                                                                                            App. 003
                                                                                       DocVerify ID: 3E46C52C-A167-447F-B13A-73F39AEFD64B
                                                                                                                                                                              Page 1 of 5   173F39AEFD64B
                                                                                       www.docverify.com
                                                                                                                Case 1:18-cv-00195-DLH-CRH Document 107-1 Filed 04/23/20 Page 4 of 7




                                                                                                         et al. v. XTO Energy Inc., et al; Civil No. 1:17-CV-138 (the “Stassinos Lawsuit”) and Richard

                                                                                                         Maheu et al. v. XTO Energy Inc., et al.; Civil No. 1:17-CV-102 (the “Maheu Lawsuit”), both

                                                                                                         pending in the District of North Dakota, Western Division (collectively, the “Lawsuits”). Attached

                                                                                                         as Exhibit 1-A is a true and correct copy of the complaint filed in the Stassinos Lawsuit. Attached

                                                                                                         as Exhibit 1-B is a true and correct copy of the complaint filed in the Maheu Lawsuit.

                                                                                                                    3.         XTO was also named a defendant, among others, in a lawsuit filed by Daniel Pavon

                                                                                                         in Harris County, Texas, Case No. 201661844-7 (the “Pavon Lawsuit”). Justin Pyle intervened in

                                                                                                         the Pavon Lawsuit. The Pavon Lawsuit was dismissed in Texas on forum non conveniens grounds.

                                                                                                         After dismissal of the Pavon Lawsuit, Pavon and Pyle sought and were granted leave to intervene

                                                                                                         in the Maheu Lawsuit. Pyle also sought and was granted leave to intervene in the Stassinos

                                                                                                         Lawsuit. As such, the Lawsuits include the claims of Pavon and Pyle. Attached as Exhibit 1-C is

                                                                                                         a true and correct copy of Pavon’s Motion to Intervene. Attached as Exhibit 1-D is a true and

                                                                                                         correct copy of Pyle’s Motion to Intervene.

                                                                                                                    4.         The Lawsuits named as defendants XTO and a number of its contractors, including

                                                                                                         Badlands Consulting, LLC (“Badlands”).

                                                                                                                    5.         On December 2, 2011, XTO and Badlands, StarStone’s insured, entered into a
3E46C52C-A167-447F-B13A-73F39AEFD64B --- 2020/04/21 15:59:07 -8:00 --- Remote Notary




                                                                                                         Master Service Agreement wherein Badlands agreed to provide certain services to the “XTO

                                                                                                         Group” at the Ryan Well (“MSA”). Attached as Exhibit 1-E is a true and correct copy of the MSA.

                                                                                                                    6.         Because the other defendants named in the Lawsuits were XTO’s “contractors and

                                                                                                         subcontractors other than [Badlands],” those defendants are also encompassed in the definition of

                                                                                                         “XTO Group” in the MSA.




                                                                                                         4818-6193-7338 v.3
                                                                                                                                                                                                             App. 004
                                                                                       DocVerify ID: 3E46C52C-A167-447F-B13A-73F39AEFD64B
                                                                                                                                                                               Page 2 of 5   273F39AEFD64B
                                                                                       www.docverify.com
                                                                                                                Case 1:18-cv-00195-DLH-CRH Document 107-1 Filed 04/23/20 Page 5 of 7




                                                                                                                    7.         Seneca Specialty Insurance Company issued a policy which bears Policy Number

                                                                                                         SPP 0031807 to Badlands, effective January 20, 2016 to January 20, 2017 (the “Seneca Policy”).

                                                                                                         Attached as Exhibit 1-F is a true and correct copy of the Seneca Policy.

                                                                                                                    8.         StarStone issued Commercial Umbrella Policy No. 82068H152AL1 to Badlands

                                                                                                         (the “StarStone Policy”). Attached as Exhibit 1-G is a true and correct copy of the StarStone

                                                                                                         Policy.

                                                                                                                    9.         On July 27, 2018, XTO sent a letter to StarStone demanding defense and indemnity

                                                                                                         for itself and the rest of the “XTO Group” in connection with the Lawsuits. Attached as Exhibit

                                                                                                         1-H is a true and correct copy of the letter from Leslie Thorne to Torus National Insurance

                                                                                                         Company n/k/a StarStone.

                                                                                                                    10.        StarStone denied it was obligated to indemnify XTO under the StarStone Policy in

                                                                                                         connection with the Lawsuits on October 9, 2018. Attached as Exhibit 1-I is a true and correct

                                                                                                         copy of the letter from Christine Boberek to Leslie Thorne.

                                                                                                                    11.        On or about October 12, 2018, all defendants in the Lawsuits and their insurance

                                                                                                         carriers participated in a mediation with the plaintiffs in the Lawsuits. At that mediation, XTO

                                                                                                         was able to secure settlements with all but one of the underlying plaintiffs. After the mediation,
3E46C52C-A167-447F-B13A-73F39AEFD64B --- 2020/04/21 15:59:07 -8:00 --- Remote Notary




                                                                                                         XTO settled with the last remaining underlying plaintiff.

                                                                                                                    12.        All known insurance carriers for the defendants named in the Lawsuits, with the

                                                                                                         exception of Berkley (insurer who initiated this action) and CIIC, agreed to provide their respective

                                                                                                         limits to settle the Lawsuits.

                                                                                                                    13.        Unlike the other carriers, Seneca and StarStone paid their policy limits but reserved

                                                                                                         all rights to arbitrate or litigate the insurance coverage issues to recoup any payments made.




                                                                                                         4818-6193-7338 v.3
                                                                                                                                                                                                                App. 005
                                                                                       DocVerify ID: 3E46C52C-A167-447F-B13A-73F39AEFD64B
                                                                                                                                                                                  Page 3 of 5   373F39AEFD64B
                                                                                       www.docverify.com
                                                                                                                Case 1:18-cv-00195-DLH-CRH Document 107-1 Filed 04/23/20 Page 6 of 7




                                                                                                                    14.        While the terms of the settlement agreements are confidential, the total amount of

                                                                                                         the settlements far exceed the total limits of the StarStone policy. StarStone is aware of the

                                                                                                         amounts paid in settlement of the Lawsuits.
3E46C52C-A167-447F-B13A-73F39AEFD64B --- 2020/04/21 15:59:07 -8:00 --- Remote Notary




                                                                                                         4818-6193-7338 v.3
                                                                                                                                                                                                              App. 006
                                                                                       DocVerify ID: 3E46C52C-A167-447F-B13A-73F39AEFD64B
                                                                                                                                                                                Page 4 of 5   473F39AEFD64B
                                                                                       www.docverify.com
                                                                                                                            Case 1:18-cv-00195-DLH-CRH Document 107-1 Filed 04/23/20 Page 7 of 7




                                                                                                         FURTHER, AFFIANT SAYETH NOT.                                                                                                    7D3EBCE8C870



                                                                                                                                                                                  -HIINXKQ
                                                                                                                                                                                   Signed on 2020/04/21 16:05:16 -8:00

                                                                                                                                                                                  _______________________________
                                                                                                                                                                                  Jeff Kuhn

                                                                                                         Subscribed and sworn to before me this VW$SULO
                                                                                                                                                __Bday of ______________, 2020.
                                                                                                                                       Tiffany Thrasher
                                                                                                             DocVerify




                                                                                                                           RY PUB
                                                                                                                         TA      L     Commission # 130024141
                                                                                                                  NO



                                                                                                                                 IC




                                                                                                                                       Notary Public
                                                                                                                                                                                                                          723BC1B6B44B
                                                                                                             ST




                                                                                                                                       STATE OF TEXAS
                                                                                                                                 AS




                                                                                                                     TE          X
                                                                                                               A




                                                                                                                           O F TE
                                                                                                                                       My Comm Exp. Dec 03, 2022                  ________________________________
                                                                                                                                                                                               Signed
                                                                                                                                                                                               Si   d on 2020/04/21 16
                                                                                                                                                                                                                    16:05:16
                                                                                                                                                                                                                       05 16 -8:00
                                                                                                                                                                                                                              8 00


                                                                                                          Notary Stamp 2020/04/21 16:05:16 PST                     723BC1B6B44B   Notary Public
                                                                                                         SEAL
3E46C52C-A167-447F-B13A-73F39AEFD64B --- 2020/04/21 15:59:07 -8:00 --- Remote Notary




                                                                                                         4818-6193-7338 v.3
                                                                                                                                                                                                                                                                        App. 007
                                                                                       DocVerify ID: 3E46C52C-A167-447F-B13A-73F39AEFD64B
                                                                                                                                                                                                                         Page 5 of 5                    573F39AEFD64B
                                                                                       www.docverify.com
